Appeal by the defendant from a judgment of the Supreme Court, Queens County (Braun, J.), rendered June 1, 2000, convicting him of criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered.
Under the circumstances of this case, the People failed to lay a proper foundation for the admission of their expert’s bullet trajectory analysis, which was based solely upon an examination of photographs of the automobile in which the alleged shooting took place, and involved no examination of the automobile itself. Therefore, the trial court erred in admitting that testimony, since it was based on a methodology that was not shown to be generally accepted as reliable in the relevant scientific community (see People v Wesley, 83 NY2d 417, 422-423 [1994]; Frye v United States, 293 F 1013 [1923]). Furthermore, the error was *455not harmless, as the evidence of the defendant’s guilt was not overwhelming (see People v Crimmins, 36 NY2d 230 [1975]).
The defendant’s remaining contentions either are unpreserved for appellate review or without merit. Goldstein, J.P., H. Miller, Adams and Cozier, JJ., concur.